Order entered January 29, 2020




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-01383-CV

                                DOROTHY WARREN, Appellant

                                                V.

    2359 HIGHLAND ROAD LLC D/B/A THE FINLEY THE HIGHLANDS, Appellee

                         On Appeal from the County Court at Law No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. CC-19-05900-C

                                            ORDER
           The reporter’s record in this appeal is overdue. By postcard dated December 19, 2019,

we directed Janet E. Wright to file, within thirty days, the reporter’s record, written verification

no hearings were recorded, or written verification appellant had not requested the record. To

date, Ms. Wright has not complied. Accordingly, we ORDER Ms. Wright, Official Court

Reporter of County Court at Law Number 3, to file the record or requested written verification

no later than February 18, 2020.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Wright and the

parties.

                                                                       /s/     BILL WHITEHILL
                                                                                      JUSTICE